Citation Nr: 1045552	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to February 
1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in December 2008 for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review. 

In characterizing the issues on appeal, the Board has considered 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the 
Court held that, when the Veteran specifically requests service 
connection for a psychiatric disorder, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed.  In light of this holding, and the fact that 
the Veteran has been diagnosed with psychiatric disabilities 
other than paranoid schizophrenia, the relevant issue on the 
title page has been recharacterized, as listed above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development of the evidence is warranted.

The Board initially notes that the Veteran's claim for service 
connection for a psychiatric disability is supported by a June 
2007 opinion from a VA psychiatrist.  The psychiatrist wrote that 
the Veteran has suffered from schizophrenia since military 
service.  He indicated some understanding of the Veteran's 
allegations, noting the Veteran's report of "pressure in his 
head."  However, it does not appear that the June 2007 
psychiatrist had access to the claims file, which would include 
Social Security Administration disability determination records 
noting an onset of psychiatric symptoms in 1988, and indications 
that the Veteran's psychiatric disability began in December 1992.

In Clemons, the Court held that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that because 
a lay claimant is only competent to report symptoms and not 
diagnoses, VA must consider the claim for disabilities reasonably 
raised by the description of the claimant's symptoms.  Clemons, 
23 Vet. App. at 6-7. 
 
As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  The Board notes that 
the examiner in the Veteran's June 2009 VA psychiatric 
examination indicated that the Veteran has both paranoid 
schizophrenia and a generalized anxiety disorder.  The examiner 
indicated that the Veteran's schizophrenia does not seem to have 
occurred during his enlistment in the military.  The Board notes 
that this opinion is not responsive to the opinion requested in 
the December 2008 Board remand.  Additionally, considering 
Clemons, the examiner should have provided an etiology for any 
and all psychiatric disorders found rather than just 
schizophrenia.  Therefore, the Veteran should be scheduled for a 
VA psychiatric examination in order to identify any current 
psychiatric diagnoses and for the examiner to provide an opinion 
that addresses whether any diagnosed psychiatric disability is 
related to an in-service event or is otherwise attributable to 
the Veteran's active military service.

With respect to the Veteran's claim for service connection for 
headaches, the Veteran has complained of persistent or recurrent 
symptoms of a headache disability in the post-service period.  
Somewhat recently, frequent headaches were noted in VA outpatient 
records from July 2004.  Additionally, the Veteran complained of 
headaches during October 2005 and was provided medication.  A 
September 2006 VA treatment note indicates that the Veteran's 
accounts regarding his headaches were inconsistent and the 
provider was concerned that the Veteran was interested in the 
secondary gain of receiving disability payments.  Regarding 
etiology, favorable letters from Dr. P.M. support the Veteran's 
contention that his disability has been chronic since separation 
from active service.  Again, however, the record does not 
indicate that the private physician had access to the Veteran's 
claims file, which does not show a headache disability or 
complaints of such symptoms in records including those prior to 
July 1993 private mental health notes.

The Board additionally notes that the Veteran was afforded a VA 
examination to determine the etiology of his headaches during May 
2009.  The examiner declined to provide an opinion as requested 
by the prior Board remand; finding that the data was insufficient 
to determine if the Veteran's current headaches are related to or 
caused by his active military service without resorting to mere 
speculation.  There was no apparent rationale for this finding.  
Thus, the Veteran must be afforded an additional VA examination 
to determine if he has a current chronic headache condition which 
is related to active service.

Consequently, the Board concludes that a remand is once again 
necessary in order to accord the Veteran a VA examination or 
examinations, which include a review of the claims file for the 
Veteran's pertinent medical and other history, to address the 
nature and etiology of any acquired psychiatric disorder and 
headache disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

The Board's December 2008 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of law.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as 
already explained herein, the Board's remand orders were not 
fully complied with.  Thus, the AOJ is required to conduct the 
development requested by the Board in order for the Veteran's 
claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have treated 
him for the disabilities on appeal.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  Arrange for the Veteran to undergo a VA 
psychiatric examination in order to determine 
the nature, extent of severity, and etiology 
of any psychiatric disorder(s) which may be 
present.  The claims file and a separate copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  Any further indicated tests 
and studies to include psychological studies 
should be conducted. 
 
The examiner should provide a diagnosis for 
any psychiatric disorder found on 
examination.  Following review of the claims 
file and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder is related to 
any incident of the Veteran's active duty 
service or, if preexisting service, was 
aggravated thereby.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

3.  Arrange for the Veteran to undergo a VA 
examination in order to determine the nature, 
extent of severity, and etiology of any 
headache disorder(s) which may be present.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Any further indicated tests and 
studies should be conducted. 
 
The examiner should provide a diagnosis for 
any headache disorder found on examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any current 
headache disorder is related to any incident 
of the Veteran's active duty service or, if 
preexisting service, was aggravated thereby.  
Any opinions expressed by the examiner must 
be accompanied by a complete rationale. 
 

4.  Then, the RO or the AMC should 
readjudicate the claim. If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and the 
representative, if any, should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.
 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



